DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 10/14/2021. Claims 1-3 and 5-22 are pending in the case. Claim 22 has been added. Claims 1, 5, 12, 16, 20, and 22 are independent claims.

Response to Arguments
Applicant’s arguments that claims 5 and 16 having been rewritten in independent form are allowable is persuasive. Likewise, claim 22, including similar limitations to those of amended claim 5 is also allowable. Accordingly those rejections have been withdrawn. However, Applicant argues that independent claims 1, 12, and 22 include limitations of dependent claims of the claims previously indicated allowable, and thus they should be allowable. This is not persuasive. Art citations reading on those limitations are provided below. No further argument has been forwarded.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 6, 10, 12, 17, 20, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over LeCun et al. (LeCun, Yann, John S. Denker, and Sara A. Solla. "Optimal brain damage." In Advances in neural information processing systems, pp. 598-605. 1990, hereinafter LeCun) in view of Brothers et al. (U.S. Pat. App. Pub. No. 2016/0358070, hereinafter Brothers).

As to independent claim 1, LeCun teaches:
receive first-order gradients of a cost function relative to the values of the layer parameter, wherein each value is associated with a neuron of a plurality of neurons included in the trained neural network (Page 3, equation 2);
compute a pruning criterion for each neuron in at least a portion of the plurality of neurons based on the first-order gradients, wherein the pruning criterion indicates a change in a value of the cost function when the neuron is removed from the trained neural network (Section 2.2, compute the saliencies for each 
identify at least one neuron in the portion that, according to the pruning criterion computed for the at least one neuron, indicates a lowest change compared with changes indicated by the pruning criteria computed for other neurons in the portion (Page 3, paragraph 4, find a set of parameters whose deletion will cause the least increase of E); and
remove the at least one neuron from the trained neural network to produce a pruned neural network (Section 2.2, delete some low-saliency parameters. See also Brothers at paragraph 70, the neural network analyzer may prune the neural network by removing parts of the neural network parameters).
LeCun does not appear to expressly teach a neural network pruning system, comprising; a memory storing values of a layer parameter for a trained neural network, wherein the layer parameter is an activation value or a weight; and a processor coupled to the memory and configured to.
Brothers teaches a neural network pruning system, comprising (Title, abstract, and paragraph 23, examples of different modifications that may be applied to a neural network include, but are not limited to, pruning); a memory storing values of a layer parameter for a trained neural network, wherein the layer parameter is an activation value or a weight (Figure 2, memory elements 210. Figure 1, neural network 102 with arrow into neural network analyzer 104. Paragraph 11, FIG. 2 is a block diagram illustrating an example implementation of the neural network analyzer of FIG. 1. Paragraph 27, neural network 102 is pre-trained. Figure 5); and a processor coupled to the memory and configured to (Figure 2, processor 205).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun to include 

As to dependent claim 6, LeCun further teaches computing the pruning criterion comprises summing a square of the value of the layer parameter scaled by the first-order gradient corresponding to the value over input channels and dimensions of a convolution kernel (Page 3, equation 3).

As to dependent claim 10, LeCun further teaches the at least one neuron includes neurons in the portion having changes below a threshold value (Section 2.2, sort the parameters by saliency and delete some low-saliency parameters).

As to independent claim 12, LeCun teaches:
A computer-implemented method, comprising (Abstract):
receiving first-order gradients of a cost function relative to values of a layer parameter for a trained neural network… (Page 3, equation 2);
computing a pruning criterion for each neuron in at least a portion of the plurality of neurons based on the first-order gradients, wherein the pruning criterion indicates a change in a value of the cost function when the neuron is removed from the trained neural network (Section 2.2, compute the saliencies for each parameter, based on compute the second derivatives hkk for each parameter, which, by definition, is based on the first derivative. Pages 3 and 4);
identifying at least one neuron in the portion that, according to the pruning criterion computed for the at least one neuron, indicates a lowest change compared with changes indicated by the pruning criteria computed for other neurons in the portion 
removing the at least one neuron from the trained neural network to produce a pruned neural network (Section 2.2, delete some low-saliency parameters).
LeCun does not appear to expressly teach the layer parameter is an activation value or a weight that is associated with a neuron of a plurality of neurons included in the trained neural network.
Brothers teaches the layer parameter is an activation value or a weight that is associated with a neuron of a plurality of neurons included in the trained neural network (Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun to include the neural network pruning techniques of Brothers to increase computational efficiency (see Brothers at paragraph 6).

As to dependent claim 17, LeCun further teaches computing the pruning criterion comprises summing a square of the value of the layer parameter scaled by the first-order gradient corresponding to the value over input channels and dimensions of a convolution kernel (Page 3, equation 3).

As to independent claim 20, LeCun teaches:
receiving first-order gradients of a cost function relative to values of a layer parameter for a trained neural network… (Page 3, equation 2);
computing a pruning criterion for each neuron in at least a portion of the plurality of neurons based on the first-order gradients, wherein the pruning criterion indicates a change in a value of the cost function when the neuron is removed from the trained neural network (Section 2.2, compute the saliencies for each parameter, based on 
identifying at least one neuron in the portion that, according to the pruning criterion computed for the at least one neuron, indicates a lowest change compared with changes indicated by the pruning criteria computed for other neurons in the portion (Page 3, paragraph 4, find a set of parameters whose deletion will cause the least increase of E); and
removing the at least one neuron from the trained neural network to produce a pruned neural network (Section 2.2, delete some low-saliency parameters. See also Brothers at paragraph 70, the neural network analyzer may prune the neural network by removing parts of the neural network parameters).
LeCun does not appear to expressly teach a non-transitory, computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform steps comprising; and wherein the layer parameter is an activation value or a weight that is associated with a neuron of a plurality of neurons included in the trained neural network.
Brothers teaches a non-transitory, computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform steps comprising (Paragraph 7, a computer program product includes a computer readable storage medium having program code stored thereon for tuning a neural network. The program code is executable by a processor to perform operations. Paragraph 147); and wherein the layer parameter is an activation value or a weight that is associated with a neuron of a plurality of neurons included in the trained neural network (Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun to include 

As to dependent claim 21, LeCun further teaches the first-order gradients are computed during training of the trained neural network… (Section 2.2, train the network and iterate while computing the saliencies for each parameter, based on computing the second derivatives hkk for each parameter, which, by definition, is based on the first derivative).
LeCun does not appear to expressly teach stored in the memory.
Brothers teaches stored in the memory (Figure 2, memory elements 210. Figure 1, neural network 102 with arrow into neural network analyzer 104. Paragraph 11, FIG. 2 is a block diagram illustrating an example implementation of the neural network analyzer of FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun to include the neural network pruning techniques of Brothers to increase computational efficiency (see Brothers at paragraph 6).

Claims 2, 3, 9, 13, 14, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over LeCun and Brothers in view of Wierzynski (U.S. Pat. App. Pub. No. 2017/0024641, hereinafter Wierzynski).

As to dependent claim 2, the rejection of claim 1 is incorporated.
LeCun as modified by Brothers does not appear to expressly teach the trained neural network is a trained using a first dataset that is general before being trained using a second dataset that is specific.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun as modified by Brothers to include the neural network transfer learning techniques of Wierzynski to allow for incremental learning where the original training set is no longer available (see Wierzynski at paragraph 34).

As to dependent claim 3, LeCun further teaches the first-order gradients are computed while the… neural network is trained… (Section 2.2, train the network and iterate while computing the saliencies for each parameter, based on computing the second derivatives hkk for each parameter, which, by definition, is based on the first derivative).
LeCun as modified by Brothers does not appear to expressly teach trained neural network is trained using the second dataset.
Wierzynski teaches trained neural network is trained using the second dataset (Figure 6. Paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun as modified by Brothers to include the neural network transfer learning techniques of Wierzynski to allow for incremental learning where the original training set is no longer available (see Wierzynski at paragraph 34).

As to dependent claim 9, the rejection of claim 1 is incorporated. LeCun further teaches pruned neural network (Section 3, reduce the number of parameters in a practical neural network).

Wierzynski teaches the processor is further configured to perform fine-tuning on the… neural network (Paragraph 7, these multi-layered architectures may be trained one layer at a time and may be fine-tuned using back propagation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun as modified by Brothers to include the neural network transfer learning techniques of Wierzynski to allow for incremental learning where the original training set is no longer available (see Wierzynski at paragraph 34).

As to dependent claim 13, the rejection of claim 12 is incorporated.
LeCun as modified by Brothers does not appear to expressly teach the trained neural network is trained using a first dataset that is general before being trained using a second dataset that is specific.
Wierzynski teaches the trained neural network is trained using a first dataset that is general before being trained using a second dataset that is specific (Figure 6. Paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun as modified by Brothers to include the neural network transfer learning techniques of Wierzynski to allow for incremental learning where the original training set is no longer available (see Wierzynski at paragraph 34).

As to dependent claim 14, LeCun further teaches the first-order gradients are computed while the… neural network is trained… (Section 2.2, train the network and iterate while computing the 
LeCun as modified by Brothers does not appear to expressly teach trained neural network is trained using the second dataset.
Wierzynski teaches trained neural network is trained using the second dataset (Figure 6. Paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun as modified by Brothers to include the neural network transfer learning techniques of Wierzynski to allow for incremental learning where the original training set is no longer available (see Wierzynski at paragraph 34).

As to dependent claim 18, Brothers further teaches the layer parameter is an activation (Figure 5, activation functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun to include the neural network pruning techniques of Brothers to increase computational efficiency (see Brothers at paragraph 6).

As to dependent claim 19, Brothers further teaches the layer parameter is a weight (Figure 5, weights w1, w2, w3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun to include .

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over LeCun in view of Brothers and Li et al. (U.S. Pat. App. Pub. No. 2018/0046914, hereinafter Li).

As to dependent claim 11, the rejection of claim 1 is incorporated.
LeCun as modified by Brothers does not appear to expressly teach the at least one neuron comprises a predetermined percentage of the plurality of neurons.
Li teaches the at least one neuron comprises a predetermined percentage of the plurality of neurons (Paragraph 52, determine an initial compression ratio for each of said plurality of matrices; compression step, for compressing the plurality of submatrices of respective matrix according to its corresponding initial compression ratio).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun as modified by Brothers to include the neural network pruning techniques of Li to compress neural network models into smaller scale (see Li at paragraph 9).

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over LeCun in view of Brothers and Durdanovic et al. (U.S. Pat. App. Pub. No. 2017/0337472, hereinafter Durdanovic).

As to dependent claim 15, the rejection of claim 12 is incorporated.
LeCun as modified by Brothers does not appear to expressly teach the trained neural network is a convolutional neural network.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural network pruning techniques of LeCun to include the convolutional neural network (CNN) pruning techniques of Durdanovic to reduce computation time and space (see Durdanovic at paragraphs 3 and 4).

Allowable Subject Matter
Claims 5, 7, 8, 16, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the pruning criterion is computed as an absolute value of a product of the value of the layer parameter and the first-order gradient corresponding to the value. The prior art does not teach this notion of a pruning criterion based as the absolute value of the product of the value of the layer parameter and the first-order gradient corresponding to the value. LeCun simply uses the set of parameters whose deletion will cause the least increase in E.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123